Exhibit IMMUCOR, INC. FY 2011 Bonus Plan and Long-Term Incentive Plan For Executive Officers Adopted April 19, 2010 Bonus Plan This is a bonus plan for all officers named as executive officers by the Company’s Board of Directors (currently the CEO, COO, CSO, CFO and General Counsel). All bonuses will be based on the Company achieving specified FY 2011 net income goals and other corporate goals established by the Compensation Committee of the Board of Directors, and on achievement of individual performance objectives established for each participant at the beginning of the Company’s fiscal year.
